Subsequent to the filing of the briefs and oral argument in this court, our examination of the record gives rise to a question apparently not considered and certainly not raised by the parties. That question is whether the members of the board of canvassers, acting in their official capacity, and/or Thomas Ryan, purportedly elected to fill an alleged vacancy in the town committee by the remaining members who were committee members elect until organized pursuant to the applicable statute, are persons aggrieved in a contested case within the meaning of G. L. 1956, §42-35-15, as amended, so as to give their appeals standing in the superior court.
We consider this question, raised sua sponte, to be of such over-riding importance as to call for the filing of briefs and oral argument.
The parties are therefore directed to file briefs on this point, and orally argue the same in this court on March 6, 1968.
Pursuant thereto, the petitioner for certiorari shall file his brief in the office of the clerk of this court on or before February 19, 1968, and the respondents shall file their reply briefs on or before March 4, 1968.